Citation Nr: 1103769	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant had active service from October 1963 to September 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the benefit sought 
on appeal.  The appellant submitted a Notice of Disagreement with 
this determination in December 2006, and timely perfected his 
appeal in December 2007.


FINDING OF FACT

The appellant currently has bilateral hearing loss that is 
causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, since this decision constitutes a complete grant of the 
benefit sought on appeal, the appellant cannot be prejudiced by 
any possible defect in the VA's "duty to notify" and "duty to 
assist" obligations.  Therefore, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to assist" 
obligations is unnecessary.  

The appellant contends that he currently suffers from bilateral 
hearing loss as a result of his time in service.  Specifically, 
the appellant alleges that his duties as a nuclear-trained 
submarine machinist's mate exposed him to acoustic trauma.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Furthermore, sensor neural hearing loss, 
if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his September 2006 VA audiological examination, 
the appellant's measured puretone threshold values (in decibels) 
were as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
5
10
5
30
45
LEFT
10
10
15
40
45

Thus, the appellant has a current diagnosis of bilateral hearing 
loss, for VA purposes.  Hickson element (1) has been satisfied.  
38 C.F.R. § 3.385; see also Hickson, supra.

Review of the appellant's service records reveals that his 
Military Occupational Specialty (MOS) was listed as a nuclear-
trained submarine machinist's mate.  See DD Form 214.  Though 
there are no documented complaints of bilateral hearing loss 
during the appellant's time in service, the service treatment 
records do indicate a decreasing threshold shift in hearing in 
the left ear during the appellant's time in service.  His MOS is 
also consistent with his complaints of noise exposure.  
Furthermore, the Board finds that the appellant is both competent 
and credible to report on the fact that he was exposed to loud 
noises during service and that he suffered from decreased hearing 
acuity since that time.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra.  Therefore, the Board concedes that the 
appellant was exposed to loud noise during service.  Thus, 
Hickson element (2), in-service disease or injury, has been 
satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the medical 
evidence of record consists of medical opinions both for and 
against the appellant's claim.  The appellant participated in a 
VA audiological examination in September 2006.  While the 
audiogram, as indicated above, revealed that the appellant 
currently suffers from high frequency bilateral hearing loss, the 
VA examiner opined that the it was not likely that the 
appellant's current bilateral hearing loss is the result of his 
time in service, since he did not demonstrate hearing loss upon 
discharge.  See VA Audiological Examination Report, September 18, 
2006.  

The Board notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by 
the results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See 
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation 
does not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the 
Board finds the September 2006 VA examination report to be of 
limited probative value.

In support of his claim, the appellant submitted a statement from 
B.G., AuD., who also thoroughly reviewed the appellant's service 
treatment records in conjunction with her report.  Ms. B.G. noted 
that between 1963 and 1970, there was a significant threshold 
shift in the appellant's left ear hearing at 500 Hz and 6000 Hz.  
It was noted that even though the 1970 audiological examination 
was within normal limits for VA purposes, the threshold shift in 
hearing in the left ear at two frequencies from enlistment 
indicated a decrease in hearing that occurred during military 
service.  See Private Treatment Record, B.G., AuD., April 24, 
2008.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board concludes that 
the evidence is at least in equipoise and entitlement to service 
connection for bilateral hearing loss and must be granted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board notes that, similar to the holding in Charles v. 
Principi, 16 Vet. App. 370, 374-375 (2002), hearing loss is a 
condition, which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim regarding his 
bilateral hearing loss since shortly before his separation from 
active duty competent and credible evidence of continuity of 
symptomatology because the presence of this disorder is not a 
determination "medical in nature" and it is therefore capable of 
lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.

Therefore, with granting the appellant the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for bilateral hearing loss is warranted because the 
record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the current 
disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303; Hickson, supra.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


